Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 17, 2022

                                       No. 04-22-00028-CR

                                         Matthew ROSE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. CRW1910200
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        The clerk’s record, which was filed in this appeal on March 2, 2022, does not contain a
trial court’s certification of the defendant’s right of appeal, pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure. It is therefore ORDERED that the trial court cause the trial court
clerk to file a supplemental clerk’s record containing a certification within twenty days from the
date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court